Case 1:21-cr-00208-APM Document 24-7 Filed 06/17/21 Page 1 of 4

 
Case 1:21-cr-00208-APM Document 24-7 Filed 06/17/21 Page 2 of 4
6/17/2021 Valley Forge Flag 5 ft. Brushed Aluminum Flagpole with Anti-Wrap Sleeve-60731 - The Home Depot

 

#1 Home Improvement Retailer

 

 

 

mums —- You're shopping Deliverir--*~
. == Wallkill v 1094¢ Search A Paoan oitems W
© OPEN until 10 pm
Home Furniture Wail Small Kitchen Kitchenware & Bedding &, | htin Window Shop By
Decor UF Decor Appliances Tableware Bath gMINS Treatments Room

Home / Outdoors / Garden Center / Outdoor Decor / Flags / Flagpoles

Internet #100664390 Model #60731 Store SKU #394828 Store SO SKU #1004729266

 

 

 

 

 

 

 

 

 

 

Ml Feedback || §) Live Chat

 

 

Hover image to Zoom

https:/Awww.homedepot.com/p/Valley-Forge-Flag-5-ft-Brushed-Aluminum-Flagpole-with-Anti-Wrap-Sleeve-60731/100664390 1/8
Case 1:21-cr-00208-APM Document 24-7 Filed 06/17/21 Page 3 of 4

6/17/2021 Valley Forge Flag 5 ft. Brushed Aluminum Flagpole with Anti-Wrap Sleeve-60731 - The Home Depot
5 ft. Brushed Aluminum Flagpole with Anti-Wrap Os
Sleeve

by Valley Forge Flag >

*%#& & Ke. (11) v ~Writea Review Questions & Answers (2)

$45

FA Save up to $100 on your qualifying purchase.
Apply for a Home Depot Consumer Card

How To Get it —- — —

This item is unavailable at Wallkill
Check nearby stores

Delivery is unavailable for this product

tr etre rete e

og Easy Returns In Store and Online

Read our Return Policy

 

Specifications
Dimensions
Assembled Depth (in.) 1 in
Assembled Height (in.) 60 in
Assembled Width (in.) 1in
Details
Outdoor Living Product Type Flagpole

hitns/Awaaw hamecenot com/n/Vallev-Forae-Flaa-5-ft-Brushed-Aluminum-Flaqpole-with-Anti-Wrap-Sleeve-60731/100664390

 

 

 

(Rl Feedback || 6) Live chat

|
|

2/8
Case 1:21-cr-00208-APM Document 24-7 Filed 06/17/21 Page 4 of 4
6/17/2021 Valley Forge Flag 5 ft. Brushed Aluminum Flagpole with Anti-Wrap Sleeve-60731 - The Home Depot

Product Weight (Ib.) 0.85 Ib

Warranty / Certifications

Manufacturer Warranty None

 

eer us em

How can we improve our product information? Provide feedback.

Product Overview

This 1-piece 5 ft. Brushed Aluminum Flagpole
Info & Guides

has a1 in. Dia that will work with most
brackets. A 2.5 ft. x 4 ft. sleeved flag is ideal

:

You will need Adobe® Acrobat® Reader
: to view PDF documents. Download a

 

|
for display on this flagpole. An anti-wrap free copy from the Adobe Web site.
sleeve and anti-wrap clip are included to !

make flying your flag easy. This brushed

aluminum flagpole offers an attractive way to

Rl Feedback Fe) Live Chat |

 

 

display your flag.

Sponsored Products

 

  

 

>
Manor Brook Marta Tiered Scotts 20 Ibs. EZ Seed Patch Roundup 0.5 Gal. Weed and
Outdoor Floor Fountain and Repair Sun and Shade Grass Killer Super Concentrate
He KH IH (1) KKK, (924) K HH He (482)

https:/Awww.homedepot.com/p/Valley-Forge-Flag-5-ft-Brushed-Aluminum-F lagpole-with-Anti-Wrap-Sleeve-60731/100664390

3/8
